Citation Nr: 1716127	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  14-41 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.	

2.  Entitlement to a disability rating higher than 10 percent for service-connected cold weather injury of the right foot.

3.  Entitlement to a disability rating higher than 10 percent for service-connected cold weather injury of the left foot.

4.  Entitlement to a disability rating higher than 10 percent for service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a November 2014 VA Form 9, the Veteran requested a Board hearing by live videoconference.  In a February 2016 statement, the Veteran withdrew that request.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for bilateral hearing loss as well as increased ratings for cold weather injury to the right and left feet, which are rated separately, and bilateral pes planus.

The Veteran was afforded a VA examination for hearing loss in June 2012.  At that time, the Veteran's hearing test results did not support a finding of hearing loss as defined by 38 C.F.R. § 3.385 (2016).  The Veteran later underwent a private hearing evaluation in December 2014, which appears to show that his hearing had worsened.  However, there is no indication of what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  Also, the graph results were partially illegible in the report submitted.  Therefore, on remand the treatment provider should be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.  

The Veteran also states that his hearing loss disability has worsened since the previous June 2012 VA examination, which is reflected in the private hearing evaluation.  As the basis of the denial for service connection was that the Veteran did not have hearing loss as defined by 38 C.F.R. § 3.385, another VA examination is needed in order to determine whether he now has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Regarding the issues for increased ratings for cold weather injury to the right and left feet and bilateral pes planus, the Veteran was last afforded a VA examination for these service-connected disabilities in May 2012.  Since then, the Veteran underwent surgery on his left foot in October 2014 relating to his pes planus disability.  Private treatment records also show that surgery for the right foot due to pes planus was also considered.  The Veteran has also stated in March 2016 that the conditions relating to both feet, including cold weather injuries, have worsened.  The evidence of record suggests his service-connected disabilities of the feet have increased in severity since the most recent VA examination in 2012.  Therefore, the Board finds that these claims should be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran's private treatment provider concerning the December 2014 audiology testing.  The treatment provider must be asked to provide a clear copy of the report, to translate the graphs of the Veteran's auditory thresholds in the frequencies at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification whether the Maryland CNC speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether his bilateral hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished, including audiological testing and speech discrimination testing.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed bilateral hearing loss is related to the Veteran's military service.  In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure and symptoms.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during his service and thereafter.  The examiner's opinion should also reflect consideration that the Veteran is service-connected for tinnitus. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected cold weather injury to the right and left feet and bilateral pes planus.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




